Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on July 2, 2021 in response to the Office action (OA) mailed on April 2, 2021 (“the previous OA”) have been fully considered.  Support for new claim 21 can be found in original claim 9. 

The art rejections of record are maintained.  Further, in view of applicant’s new claim 21, a new rejection under 35 USC 112(b) is made.
   
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprises antiaging inhibitor.”  Claim 21 depends from claim 1, wherein claim 1 recites that the pressure-sensitive adhesive consisting of…(c) optionally an aging inhibitor…”  It is unclear as to whether “antiaging inhibitor” recited in claim 21 is same or different from the aging inhibitor recited in claim 1.  Furthermore, the preamble of claim 1 recites “consisting of” which excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03 (II).  However, claim 21 recites “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03 (I).  Accordingly, claim 21 is indefinite because it is unclear whether it includes other ingredients not specified in the claim.  For purpose of examination, the antiaging inhibitor of claim 21 is interpreted to be same as the aging inhibitor of claim 1. 

In order to overcome this rejection, claim 21 should be recited as “The pressure-sensitive adhesive of claim 1, wherein the aging inhibitor has been included in the pressure-sensitive adhesive.”   







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T EPDM”.

As to claim 1, Poisson discloses a pressure sensitive adhesive (PSA) composition including ethylene propylene diene rubber (EPDM) and 50-250 phr of tackifying resin (Table 1, Adhesive Composition “A”).  The tackifier range of 50-250 phr disclosed by Poisson overlaps with claimed range of 30-130 phr such that prima facie case of obviousness exists. MPEP 2144.05 (I).  

Poisson discloses that example of the EPDM rubber includes Royalene® 301T (0019).  It is submitted that Royalene® 301T is a solid EPDM rubber as evidence by Product Data Sheet “ROYALENE® 301T EPDM” (see under “Physical Form”).   

0-100 phr plasticizer in Table 1 and 0033 reciting “the adhesive composition may further include any one of or a combination of tackifying resins, plasticizers…”).  Further, the adhesive composition of Poisson is free of sulfur-donor agents (see 0-5 phr in Table 1) and stabilizers (see 0-5 phr in Table 1).  As such, Poisson suggests a PSA consisting of a base polymer comprising at least one solid EPDM rubber, tackifying resin, and the PSA is free of plasticizer.  Further, it is submitted that “aging inhibitors” are optional and not required by the claimed PSA. 

As to claim 1, Poisson does not explicitly disclose the base polymer comprising at least one liquid EPDM. 

However, Davis discloses a solvent less, preformed, tacky EPDM rubber adhesive tape composition (pressure sensitive adhesive) for joining or adhering together flat rubber sheets (column 1, lines 5-10).  Davis further discloses that the adhesive composition can contain a single EPDM rubber or a blend of two or more rubbers (column 4, lines 10-15).  Moreover, Davis discloses the adhesive includes liquid EPDM rubber such as Trilene® liquid polymers with stable saturated hydrocarbon backbone.  Further, Davis discloses that Trilene® liquid polymers can be used alone or in conjunction with solid rubbers in both thermosetting and thermoplastic applications.  Moreover, Davis discloses that Trilene® liquid polymers can be cured like conventional rubber, yet have the broad application and processing versatility of liquids (column 5, lines 53-65).  


As to claim 3, Poisson discloses that the three comonomers most commonly employed in the industry to introduce unsaturation of EPDM polymer sidechains are the following: ethylidene norbormene (read as ethylidene norbornene by the examiner), dicyclopentadiene, and 1, 4 heaxadiene (0021).  Further, Royalene® 301T EPDM rubber (solid EPDM) disclosed by Poisson (0019) is described as “A DCPD Polymer for Electrical Insulation and Blends for Tire and Inner Tube Applications” by Product Data Sheet “ROYALENE® 301T EPDM”.   This description is interpreted to suggest dicyclopentadiene (DCPD) as claimed. 


As to claim 4, Poisson discloses 50-250 phr of tackifying resin (Table 1, Adhesive Composition “A”), which overlaps with claimed range of 50-120 phr such that prima facie case of obviousness exists. MPEP 2144.05 (I).    
Royalene® 301T EPDM rubber disclosed by Poisson (0019) has a Mooney viscosity ML (1+4) at 125°C of 40.  See Product Data Sheet “ROYALENE® 301T”.  While Product Data Sheet does not disclose that the Moony viscosity of 40 was measured according to DIN 53523, however, it is submitted that no unobvious differences are seen between the claimed solid EPDM and EPDM of Poisson.  Accordingly, a person having ordinary skill in the art would have found it obvious to select a workable range of Mooney viscosity of EPDM, including the claimed, motivated by the desire to form the adhesive tape composition of Poisson. 

As to claim 7, Davis discloses 20 phr of liquid EPDM rubber (Trilene 67) in total of 192.05 phr of adhesive formulation (see Table 1, Example 1).  Accordingly, wt% of liquid EPDM in the adhesive of Davis is 10.41 wt% ((20/192.05) * 100 = 10.41%), which is within the claimed range of up to 40 wt%.  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results). See MPEP 2144.05 (II)(A). 

As to claim 10, Poisson discloses the adhesive composition of the invention is for use in the adhesive tape (0017). 



As to claim 14, it is submitted that Royalene® 301T EPDM rubber disclosed by Poisson (0019) has a Mooney viscosity ML (1+4) at 125°C of 40.  See Product Data Sheet “ROYALENE® 301T EPDM”.  While Product Data Sheet does not disclose that the Moony viscosity of 40 was measured according to DIN 53523, however, it is submitted that no unobvious differences are seen between the claimed EPDM and the EPDM of Poisson.  Accordingly, a person having ordinary skill in the art would have found it obvious to select a workable range of Mooney viscosity of EPDM, including the claimed, motivated by the desire to form the adhesive tape composition of Poisson. 

As to claim 15, Davis discloses 20 phr of liquid EPDM rubber (Trilene 67) in total of 192.05 phr of adhesive formulation (see Table 1, Example 1).  Accordingly, wt% of liquid EPDM in the adhesive of Davis is 10.41 wt% ((20/192.05) * 100 = 10.41%), which is within the claimed range of between 5 and 35 wt%. Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results). See MPEP 2144.05 (II)(A). 
. 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T” as applied to claim 10 above, and further in view of Mussig et al. (US 20110104488 A1).

Poisson is silent as to disclosing claims 11 and 19.

However, Mussig discloses a pressure sensitive adhesive (PSA) comprising a crosslinkable polyolefin and at least one tackifier resin, wherein the crosslinkable polyolefin is composed of at least two monomers A and B and at least one monomer C capable of crosslinking (abstract and 0015).  Further, Mussig discloses that monomers A and B are selected from EPDM (0015).  Moreover, Mussig discloses that the coat weight of the adhesive layer is preferably between 15 and 300 g/m2, and preferably between 20 and 75 g/m2 (0044 and 0051).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the coat weight as claimed and as rendered obvious by Mussig, motivated by the desire to form an adhesive layer with a suitable thickness and adhesion. 
Response to Arguments

Applicant's arguments filed on July 2, 2021 in response to the previous OA have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1, 3-5, 7, 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T EPDM”, and the 35 USC 103 rejection of claims 11 and as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T” as applied to claim 10 above, and further in view of Mussig et al. (US 20110104488 A1), applicant argues following:

(I) According to applicant, the examiner has not commented on comparative data in the specification before reaching the conclusion of unobviouness.  Applicant asserts that the examiner must consider comparative data in the specification. MPEP 716.01(a).  Applicant argues that in this instance, the examiner has apparently reached his conclusion of obviousness without consideration of the comparative data, which is clear error and proves the incompleteness of the Office action.  Further, applicant asserts if the data is found to be insufficient and the examiner issues another Office action, then the any such Office action be not made Final since the data is present in the original specification, and was available to the examiner when the outstanding rejections were 

In response, the examiner respectfully submits following.  The objective evidence of nonobviouness (e.g. comparative data) must be considered when timely present.  MPEP 716.01 (a).  However, it is submitted that the examiner did not previously comment on the comparative data in the specification because applicant did not previously present comparative data in support of his/her arguments against the obviousness rejections of record.  Moreover, while the comparative data may be present in the specification, applicant still has the burden of explaining the data.  MPEP 716.02(b)(II).  It is submitted that applicant has referred to comparative data in the specification on page 11 of the amendment in the response filed on July 2, 2021 (current response).  Thus, the examiner has addressed the comparative data in the current Office action (see under (III) below).  Accordingly, it is respectfully submitted that there is no clear error with respect to the incompleteness of the Office action as alleged by applicant.  

As to applicant’s argument if the comparative data is found to be insufficient, then the Office action (current) be made Non-Final, the examiner respectfully submits following.  Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) . MPEP 706.07(a). Accordingly, deficiency in the comparative data found by the examiner does not factor into the decision whether to make second or subsequent actions on the merit either Final or Non-Final.  

(II) Applicant argues there is lack of prima facie case of obviousness.  Applicant disagrees with the examiner’s position that Poisson’s PSA composition is free of plasticizers.  Applicant argues that even though Table 1 of Poisson shows the plasticizer content can range from 0-100 phr, this is not a specific teaching of 0 phr, i.e. free of plasticizer, or of 100 phr, or any specific between these two end points.  Applicant asserts that only specific formulations taught in Poisson are in Tables A and B, which include plasticizer.  Pages 8-9 of the amendment. 

The examiner respectfully disagrees. Poisson teaches “Example 1. An exemplary adhesive composition may have the following formulations, as shown in Table 1. The quantities are expressed in phr (parts per hundred of rubber, as measures used by those skilled in the art:” (0038).  A person having ordinary skill in the art would thus recognize that Table 1 of Poisson discloses adhesive formulation, wherein the plasticizer content can range from 0 phr to 100 phr, which suggests claim  limitation of the pressure sensitive adhesive does not comprise a plasticizer (i.e. 0 phr).  Moreover, claim 17 of Poisson also discloses adhesive including 0-100 phr of rubber plasticizer for 100 phr of rubber polymer.   Accordingly, applicant’s argument that Poisson does not disclose plasticizer free pressure sensitive adhesive is not found persuasive.  Moreover, while it is agreed that adhesive formulations disclosed in Tables 

Applicant further points to Davis and argues that while the examiner is correct that Davis mentions the possible use of Trilene® liquid EPDM rubbers, that teaching is coupled with a teaching also to incorporate plasticizers.   According to applicant the examiner has admitted that Poisson does not teach the at least one liquid EPDS rubber, but found that Davis teach this feature of the present claims, Davis’s teaching that a plasticizer to be included is more pertinent disclosure to follow when a liquid EPDM rubber is used.  Applicant argues that the examiner cannot ignore the Davis’s teaching leading away from present invention.  Pages 9-11 of the amendment.  Pages 9-10 of the amendment. 

The examiner respectfully disagrees.  First, it is submitted that Poisson does disclose a pressure sensitive adhesive that is free of plasticizer (e.g. see Table 1). Second, the adhesive composition of Davis can also be free of plasticizer. Specifically, Davis teaches “from about 10 parts by weight to about 125 pats by weight of a liquid tackifying polybutene polymer or at least one plasticizing agent, or both…” (Claim 1).  Accordingly, a person having ordinary skill in the art would recognize that the adhesive of Davis can contain either the plasticizer or tackifier or both.  Therefore, if the adhesive of Davis contains tackifier, the plasticizer is not required.  Accordingly, applicant’s argument is not found persuasive. 
(III) Applicant argues unexpected results by comparing adhesive of Inventive Examples 1-6 that lack plasticizer versus Comparative Examples 1, 2, and 3 that contain plasticizer.  According to applicant, a combination of good shear strength coupled with good peel adhesion to low energy surface is desired.   Applicant argues that as stated in the last paragraph of the specification, only the compositions of the invention exhibit good peel adhesion and high shear strength.  Furthermore, Comparative Examples 1 and 2 do display a very good peel adhesion but the shear strength is not sufficient.  Conversely, Comparative Examples 3 and 4 therefore exhibit good micro-shear travel figures, however, the peel adhesion on low-energy surface is too low.  Pages 11-14 of the amendment.

In response, the examiner respectfully submits following. First, it is submitted that applicant’s showing is not commensurate in scope with the basis of the rejection. Specifically, it is submitted that applicant has compared adhesive formulations with plasticizer with the adhesive formulations that are without plasticizer.  However, the primary reference of Poisson discloses adhesive formulation that is free of plasticizer.  Accordingly, applicant’s showing (comparative data) in the specification is not commensurate in scope with the basis of the rejection. 

Furthermore, it is submitted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. Specifically, the showing of unexpected results must be solid.  See page 4, under “Physical state” of Safety Data Sheet of Ketlan 6950C from ARLANXEO, and page 8, section 9 under “GENERAL INFORMATION” of Safety Data Sheet of ETHYLENE PROPYLENE ENB OR VNB TERPOLYMER from Exxon Mobil, which covers Vistalon 2502 (see 12, section 16, “OTHER INFORMATION”).  It is submitted that the adhesive of the claimed invention (claim 1) requires at least one solid and at least one liquid EPDM rubber.  Accordingly, it is respectfully submitted that applicant’s comparative data is not commensurate in scope with the claimed invention and the showing of unexpected results is not found persuasive. 





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 6, 2021